DETAILED ACTION
This action is in response to the Request to Continued Examination 01/07/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/13/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) in page 5 with respect to claim 1:
“As disclosed by the examiner, Oates [e.g. Fig. 1c] is based on the three phases connected in parallel. As per Oates [e.g. Fig. lc], left capacitor side leg 26, middle capacitor side leg 26 and right capacitor side leg 26 are connected in parallel. However, HMMC disclosed in the instant application that three phases is connected in hybrid configuration of series and parallel from the dc side with the other two phase circuits. As per instant application three units as disclosed in Fig. 14 can be configured to form the three phase HMMC.”
	
Applicant(s) argue(s) in page 7 with respect to claim 1:
“Vasiladiotis does not teach or suggest any type of hybrid configuration of series and parallel with respect to three phases”.


In response, the Examiner submits that Fig. 14 is directed to a non-elected embodiment according to the Response to Election/Restriction 07/01/2019 and to the Non-Final 07/19/2019, therefore arguments directed to said embodiment are not proper. Further, Applicant(s) define(s) a hybrid configuration as “series and parallel”. The claimed hybrid configuration of series and parallel is taught by both Oates, Fig. 1c and Vasiladiotis, Fig. 1.  Oates, Fig. 1c teaches chain links 18 connected in series in each phase leg 26 and connected in parallel from the DC to the other chain links in other legs 26 of the three phase converter. Vasiladiotis, Fig. 1 in the same way teaches phase legs comprising chain links connected in series and connected in parallel to the other phase legs. Therefore, both Oates, Fig. 1c and Vasiladiotis, Fig. 1 teach the claimed hybrid configuration.

Further, Applicant(s) argue(s) in page with respect to claim 1:
“Oates fails to disclose any aspects relating to three phases is connected in hybrid configuration of series and parallel from the dc side with the other two phase circuits, as disclosed in the instant application. Also, it fails to provide the advantage of current division and hence its associated benefits.”
	

In response, the examiner submits that Oates, Fig. 1c teaches a three phase system with chain links 18 connected in series in each phase leg 26 and connected in parallel from the DC side to the other chain links in other phase legs 26 of the three phase converter. Vasiladiotis, Fig. 1 in the same way teaches a three phase system with phase legs comprising chain links connected in series and connected in parallel to the other phase legs from the DC side. Therefore, both Oates, Fig. 1c and Vasiladiotis, Fig. 1 teach the claimed hybrid configuration.

Furthermore, Applicant(s) argue(s) in page 8:
“Therefore, it is respectfully submitted that for a person having ordinary skill in the art, it would not have been obvious from the teachings of Oates and Vasiladiotis”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oates Fig. 2 and Oates Fig. 1c both are modular multi-level converters corresponding to same area of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 with Oates Fig. 1c in order of being able to operate with a three phase system. Further, Vasiladiotis also discloses a modular multi-level converter corresponding to the same area of endeavor of Oates. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 with Vasiladiotis in order of being able to provide a stable system operation, paragraph 04.

Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:  
Claim 1 recites “at least one chain links” in line 3. It appears that it should be “at least one chain link”.
Claim 1 recites “with this series connected chain links”. It appears that it should be “with the series connected chain links”.
Claim 7 recites “wherein the one or more chain links in each phase are used for dc side voltage ripple minimization by changing its reference voltage while the remaining chain link or chain links is or are used to generate the rectified sine wave required across the output during hybrid configuration”. It appears that it should be “wherein the one or more chain links in each phase are used for dc side voltage ripple minimization by changing a reference voltage of the one or more chain links while the remaining chain link or chain links is or are used to generate a rectified sine wave required across the output during hybrid configuration”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1 – 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0357931; (hereinafter Oates), Oates, Fig. 2 in view of Oates Fig. 1c, and further in view of US Pub. No. 2019/0199230; (hereinafter Vasiladiotis).

Regarding claim 1, Oates [e.g. Fig. 2] discloses a hybrid modular multilevel converter, comprising: one or more chain links formed by sub modules [e.g. 52, 54]; one or more high voltage switches formed by one of semi-controlled devices and fully controlled devices [e.g. 50]; a plurality of inductors [e.g. at upper and lower sides of node 56] arranged in the one or more chain links to limit circulating current among the one or more chain links; and wherein the one or more chain links are configured to enhance power handling capability of the hybrid modular multilevel converter [e.g. paragraph 0126 recites “In order to transfer power between the AC and DC electrical networks 46,44, the control unit 62 controls the director switches to switch the primary limb portions into and out of circuit between the respective DC terminal and the third terminal 42 to provide a current path between the AC and DC electrical networks 46,44”. Further, the last limitation only claims results as intended use]; wherein the one or more chain links is formed by connecting at least one unipolar sub modules and bipolar sub modules [e.g. paragraph 0116 recites “The secondary switching elements are connected in parallel with the capacitor in a half-bridge arrangement to define a 2-quadrant unipolar module 60 that can provide zero or positive voltage and can conduct current in two directions”].  
Oates, Fig. 2 fails to disclose one or more chain links in hybrid configuration; hybrid modular multilevel converter in hybrid configuration; wherein at least two chain links of the one or more chain links are connected in series and at least one chain links of the one or more chain links is connected in parallel with this series connected chain links; three phases, wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links, wherein each of the three phases is connected in hybrid configuration of series and parallel from the dc side with the other two phase circuits, wherein the one or more chain links is controlled in such a way that at least two chain links are always connected in parallel and at least one chain link is used to support the DC link voltage during hybrid configuration of series and parallel from the dc side; wherein one or more chain links in each phase is used to decouple alternative current (ac) side and direct current (dc) side of the converter such that modulation index is varied over a wide range; wherein the at least two chain links are connected in parallel so as to share the current among the two or more chain links to enhance the power handling capability.
Oates [e.g. Fig. 1c] teaches one or more chain links in hybrid configuration [e.g. chain links 18 connected in series in each phase leg 26 and in parallel from the DC side to the other phase legs 26]; hybrid modular multilevel converter in hybrid configuration [e.g. formed by three phase chain links 18 connected in series in each phase leg 26 and in parallel from the DC side to the other phase legs 26];  wherein at least two chain links of the one or more chain links are connected in series [e.g. see series connection of modules 18 in left leg] and at least one chain links of the one or more chain links is connected in parallel with this series connected chain links [e.g. center and right legs 26 connected in parallel from upper node and lower node]; three phases [e.g. 26], wherein each of the three phases of the hybrid modular multilevel converter [e.g. Fig. 1 is a multilevel converter, see title] comprises at least three chain links [e.g. 18], wherein each of the three phases is connected in hybrid configuration of series and in parallel from the dc side [e.g. chain links 18 connected in series in each phase leg 26 and connected in parallel from the DC side (capacitor side) to the other chain links in other legs 26 of the three phase converter] with the other two phase circuits [e.g. left side leg 26, middle side leg 26 and right side leg 26], wherein the one or more chain links is controlled in such a way that at least two chain links [e.g. 18] are always connected in parallel [e.g. in parallel between uppest and lowest DC terminal (capacitor terminals); paragraph 06 recites “The individual converter cells 18 are not switched simultaneously and the converter voltage steps are comparatively small. The capacitor 22 of each converter cell 18 is configured to have a sufficiently high capacitive value in order to constrain the voltage variation at the capacitor terminals in such a multi-level converter arrangement, and a high number of converter cells 18 are required due to the limited voltage ratings of the IGBTs 20. A DC side reactor 24 is also required in each converter bridge 16 to limit transient current flow between converter limbs 26, and thereby enable the parallel connection and operation of the converter limbs 26”] and at least one chain link is used to support the DC link voltage [e.g. any 18 by operation of 20 and 22] during hybrid configuration of series and parallel from the dc side [e.g. dc link voltage]; wherein the at least two chain links [e.g. 18 of left leg 26 and 18 of center leg 26] are connected in parallel [e.g. in parallel between uppest and lowest DC terminal (capacitor terminals)] so as to share the current among the two or more chain links to enhance the power handling capability [e.g. since legs 26 are connected in parallel at the DC side (capacitor side) current is shared at the uppest and lowest node of legs 26). Paragraph 06 recites “The individual converter cells 18 are not switched simultaneously and the converter voltage steps are comparatively small. The capacitor 22 of each converter cell 18 is configured to have a sufficiently high capacitive value in order to constrain the voltage variation at the capacitor terminals in such a multi-level converter arrangement, and a high number of converter cells 18 are required due to the limited voltage ratings of the IGBTs 20.  A DC side reactor 24 is also required in each converter bridge 16 to limit transient current flow between converter limbs 26, and thereby enable the parallel connection and operation of the converter limbs 26.” Further, the last limitation only claims results as intended use].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 by one or more chain links in hybrid configuration; hybrid modular multilevel converter in hybrid configuration;  wherein at least two chain links of the one or more chain links are connected in series and at least one chain links of the one or more chain links is connected in parallel with this series connected chain links; three phases, wherein each of the three phases of the hybrid modular multilevel converter comprises at least three chain links, wherein each of the three phases is connected in hybrid configuration of series and in parallel from the dc side with the other two phase circuits, wherein the one or more chain links is controlled in such a way that at least two chain links are always connected in parallel and at least one chain link is used to support the DC link voltage during hybrid configuration of series and parallel from the dc side; wherein the at least two chain links are connected in parallel so as to share the current among the two or more chain links to enhance the power handling capability as taught by Oates, Fig. 1c in order of being able to operate with a three phase system.
Vasiladiotis teaches wherein one or more chain links in each phase [e.g. 11, 12] in hybrid configuration [e.g. series connected chain links 13 in each phase leg  and parallel connection of chain legs between phase legs] is used to decouple alternative current (ac) side and direct current (dc) side of the converter [e.g. by switching 13] such that modulation index is varied over a wide range [e.g. paragraph 05 recites “MP3C allows the use of general OPPs with discontinuities in the switching angles when changing the modulation index”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates by wherein one or more chain links in each phase in hybrid configuration is used to decouple alternative current (ac) side and direct current (dc) side of the converter such that modulation index is varied over a wide range as taught by Chivite in order of being able to provide a stable system operation, paragraph 04.

Regarding claim 3, Oates [e.g. Fig. 2] discloses wherein the unipolar sub modules comprises at least one of a direct current source and a storage element, and wherein the bipolar sub modules comprises at least one of a direct current source and a storage element [e.g. capacitor shown in 60 preceding claim 2 only requires one of unipolar and bipolar sub modules].  

Regarding claim 4, Oates [e.g. Fig. 2] discloses wherein the one or more chain links generate a near sinusoidal output voltage [e.g. Alternating Current (AC) at 42, paragraph 0114 recites “The configuration of the primary limb element portions 38, 40 in this manner means that, in use, each primary switching element 50 is switchable to switch the corresponding primary limb element portion 38,40 into and out of circuit between the corresponding DC terminal and the third terminal 42”]. 
Oates, Fig. 2 fails to disclose wherein the other chain link or chain links will support the DC link voltage during hybrid configuration.
Oates [e.g. Fig. 1c] teaches wherein the other chain link or chain links [e.g. other phase legs 26] will support the DC link voltage during hybrid configuration [e.g. any 18 by operation of 20 and 22].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Oates, Fig. 2 by wherein the other chain link or chain links will support the DC link voltage during hybrid configuration as taught by Oates, Fig. 1c in order of being able to operate with a three phase system.

Regarding claim 7, Oates [e.g. Figs. 2 and 5; paragraph 087 recites “FIG. 5 illustrates, in graph form, the charging and discharging of each capacitor in the DC side chain-link converters of the first and second secondary limb element portions during the operation of the voltage source converter of FIG. 2 as a rectifier”] discloses wherein one or more chain links in each phase is used for dc side voltage ripple minimization [e.g. paragraph 051 recites “Injection of the filtering current by at least one DC side chain-link converter of the voltage source converter according to the invention permits minimisation or cancellation of one or more harmonic components in the DC voltage presented to the DC electrical network, thus reducing DC voltage ripple in the DC voltage”] by changing its reference voltage [e.g. zero or positive voltages; paragraph 116 recites “Each module 60 includes a pair of secondary switching elements and an energy storage device in the form of a capacitor. The secondary switching elements are connected in parallel with the capacitor in a half-bridge arrangement to define a 2-quadrant unipolar module 60 that can provide zero or positive voltage and can conduct current in two directions”] while the remaining chain link or chain links is or are used to generate the rectified sine wave required across the output during hybrid configuration [e.g. Fig. 5; paragraph 139 recites “FIG. 5 illustrates, in graph form, the charging and discharging of each capacitor in the DC side chain-link converters 58 of the first and second secondary limb element portions 52,54 during the operation of the first voltage source converter 30 as a rectifier.”]

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838                                                                                                                                                                                             .5